Order, Supreme Court, New York County (Stephen Crane, J.), entered October 18, 1995, which denied plaintiffs motion to restore the action to the Supreme Court, unanimously affirmed, with costs.
The CPLR 325 (d) transfer was proper given the indication that plaintiff’s damages may be less than Civil Court’s jurisdictional limit, namely, the settlement of plaintiff’s children’s claims for $2,250 each and the absence of any evidence that plaintiffs injuries were more severe. In any event, CPLR 325 (d) provides that "[i]f the action is so removed, then the verdict or judgment shall be subject to the limitation of monetary jurisdiction of the court in which the action was originally commenced”. We have considered plaintiff’s other contentions and find them to be without merit. Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.